Citation Nr: 1015701	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for status post right wrist 
injury.  






ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1990 to 
August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The September 2006 rating decision also denied entitlement to 
service connection for frequent urinary tract infection and 
subsequent bladder incontinence, kidney stones secondary to 
urinary tract and kidney infections, right knee injury, right 
hip injury secondary to right knee, migraines, and rotator 
cuff tear, and the Veteran filed a notice of disagreement in 
March 2007.  A statement of the case was issued in May 2008.  
In her substantive appeal, however, the Veteran expressly 
indicated that she was only appealing the right wrist, 
urinary tract infection, and kidney stone issues.  The 
Veteran also withdrew her appeal with regard to the urinary 
tract infection and kidney stone issues in a statement filed 
in October 2009, prior to certification to the Board.  Thus, 
the urinary tract, kidney stones, right knee, right hip, 
migraines, and rotator cuff issues are not in appellate 
status.  See generally 38 U.S.C.A. § 7105 (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran injured her right wrist in service.  Service 
treatment records include an MRI which revealed findings 
consistent with a tear involving the triangular 
fibrocartilage.  Moreover, the Veteran has stated that she 
has had chronic right wrist pain since service.  In light of 
the foregoing, a VA examination and opinion (based on a 
review of the claims file) is necessary to comply with 38 
C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current right wrist 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current right wrist disability is 
related to the injury discussed in service.  

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of service connection for a right wrist 
disability.  Unless the benefit sought is 
granted, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


